DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to Printer RUSH filed 08/10/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Madrak, Reg. No. 74,690 on 08/18/2021.

The application has been amended as follows: 
For original claim 3, delete “claim 2” and add “claim 1” in place of “claim 2”.
For original claim 6, delete “claim 2” and add “claim 1” in place of “claim 2”.
For original claim 13, delete “claim 12” and add “claim 11” in place of “claim 12”.
For original claim 18, delete “claim 17” and add “claim 16” in place of “claim 17”.
The rest of the claims remain as filed on 06/10/2021.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174.  The examiner can normally be reached on 10 am to 7 pm Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        08/19/2021

/SHAHID K KHAN/Examiner, Art Unit 2178